         Case 2:18-cv-01413-WB Document 33 Filed 11/07/18 Page 1 of 29




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


NOAH BANK and EDWARD SHIN                 )
a/k/a EUNGSOO SHIN                        )
                                          )     Civil Action
                      Plaintiffs,         )
              v.                          )     No. 18-1413-WB
                                          )
SUNDAY JOURNAL USA CORPORATION            )
And Y&L MEDIA, INC., d/b/a SUNDAY         )
JOURNAL USA,                              )
                                          )
                      Defendants.         )



        PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO
   DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ SECOND AMENDED
 COMPLAINT OR, IN THE ALTERNATIVE, TO TRANSER THIS CASE PURSUANT
    TO 28 U.S.C. 1406(a) TO THE UNITED STATES DISTRICT COURT FOR
                 THE CENTRAL DISTRICT OF CALIFORNIA




David A. Cohen
Pa. Bar No. 54342
Robert J. Basil (Admitted pro hac vice)
The Basil Law Group, P.C.
1270 Broadway, Suite 305
New York, NY 10001
917-512-3066
davidacohen@rjbasil.com
robertjbasil@rjbasil.com
Attorneys for Plaintiffs Noah Bank
And Edward Shin
              Case 2:18-cv-01413-WB Document 33 Filed 11/07/18 Page 2 of 29




                                    TABLE OF CONTENTS
                                                                                        Page

TABLE OF AUTHORITIES …………………………………………………………………ii

I.       INTRODUCTION …………………………………………………………………….1

II.      JURISDICTIONAL FACTS …………………………………………………………3

III.     THIS COURT SHOULD DENY DEFENDANTS’ MOTION
         TO DISMISS FOR LACK OF PERSONAL JURISDICTION ……………………8

       A. Standard of Review …………………………………………………………………...8

       B. Test for Specific Jurisdiction …………………………………………………………9

       C. This Court Has Personal Jurisdiction Over the Defendants
          Under the Traditional Specific Jurisdiction Test ……………………………….….11

         1.       Defendants Purposely Directed Their Activities at Pennsylvania ……….……11

         2.       Plaintiffs’ Claims Arise Out of Defendants’ Forum-Related Activities ………17

         3.       The Exercise of Jurisdiction Would Comport With Notions of
                  Fair Play and Substantial Justice ………………………………………………18

         D.       This Court Has Personal Jurisdiction Over the Defendants
                  Under the Calder “Effects Test” ……………………………………………..18

         1.       The Defendants Allegedly Committed Intentional Torts ……………………...18

         2.       Plaintiffs Felt the Brunt of the Harm in Pennsylvania …………………………18

         3.       Defendants Expressly Aimed Their Conduct At Pennsylvania ………………..20

IV.      THIS COURT SHOULD DENY DEFENDANTS’ MOTION TO
         DISMISS THE COMPLAINT FOR FAILURE TO STATE A CLAIM ………….20

V.       IN THE ALTERNATIVE TO DISMISSAL OF PLAINTIFFS’
         CASE, THIS COURT SHOULD TRANSFER THIS CASE PURSUANT
         TO 28 U.S.C. § 1406(a) TO THE UNITED STATES DISTRICT
         COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA ………………….23

VI.      CONCLUSION ……………………………………………………………………….25



                                                i
         Case 2:18-cv-01413-WB Document 33 Filed 11/07/18 Page 3 of 29



                               TABLE OF AUTHORITIES
Cases                                                                                Page

Borel v. Pavichevich, 2001 WL 1549538 (E.D. Pa. 2001) ……………………………………..24

Burger King Corp. v. Rudzewicz, 471 U.S. 462 (1985) ……………………………….…….10,18

Burnett v. New York Cent. R. Co., 380 U.S. 424 (1965) ………………………………….……23

Calder v. Jones, 465 U.S. 783, 790 (1984) ………………………………………………...…9-11

Corr Medical Care, Inc. v. Gray, WL 248977 (E.D. Pa. Jan. 30, 2008) ……………………..….9

Curran v. Phila. Newspapers, Inc., 376 Pa. Super. 508, 546 A.2d 639 (Pa. Super. 1989) ……..22

Franklin Prescriptions, Inc. v. The New York Times Co.,
267 F. Supp. 2d 425 (E.D. Pa. 2003) ……………………………………………………………21

Friedman v. Israel Labour Party, 957 F. Supp. 701 (E.D. Pa. 1997) ……………………….15-17

Gordy v. The Daily News, 95 F.3d 829 (9th Cir. 1996) …………………………………….…..16

Grand Entertainment Group, Ltd v. Star Media Sales, Inc., 988 F.2d 476 (3d Cir. 1993) .….…10

Helicopteros Naciolales de Colombia, S.A. v. Hall, 466 U.S. 408 (1984) …………….………..10

Ikon Office Solutions, Inc. v. Rezente, 2010 WL 395955 (E.D. Pa. Feb. 3, 2010) ……..……….24

IMO Industries, Inc. v. Kiekert AG, 155 F.3d 254 (3d Cir. 1998) …………………………...19,20

Int’l Shoe Co. v. Washington, 326 U.S. 310 (1945) ……………………………………………..10

Marcone v. Penthouse Int’l, 754 F.2d 1072 (3d Cir. 1985) ……………………………….…….21

Marten v. Godwin, 499 F.3d 290, 295-96 (3d Cir. 2007) ……………………………………10,11

McDowell v. Paiewonsky, 769 F.2d 942, 948 (3d Cir. 1985) …………………………...………21

Metcalfe v. Renaissance Marine, Inc., 566 F.3d 324 (3d Cir. 2009) ……………………………..9

Mellon Bank (East) PSFS Nat. Ass’n v. Farino, 960 F.2d 1217 (3d Cir. 1992) ………………….9

Miller Yacht Sales, Inc. v. Smith, 384 F.3d 93 (3d Cir. 2004) ……………………………………9

O’Connor v. Sandy Lane Hotel Co., Ltd., 496 F.3d 312 (3d Cir. 2007) ………………..9,10,17,18



                                             ii
           Case 2:18-cv-01413-WB Document 33 Filed 11/07/18 Page 4 of 29



Provident Nat. Bank v. Cal. Fed. Sav. & Loan Assoc., 819 F.2d 434 (3d Cir. 1987) …………9

Steaks Unlimited, Inc. v. Deaner, 623 F.2d 264 (3d Cir. 1980) ………………………………21

Time Share Vacation Club v. Atlantic Resorts, Ltd., 735 F.2d 61 (3d Cir. 1984) ……..……9,16

Vizant Technologies, LLC v. Whitchurch, 97 F. Supp. 3d 618 (E.D. Pa. 2015) ……..….…10,11

Willis v. Green Tree Servicing, LLC, 156 F. Supp. 3d 121 (D.D.C. 2015) …………………...23

Statutes

28 U.S.C. 1391(a) ……………………………………………………………………………..24

28 U.S.C. § 1406(a) ………………………………………………………………………2,23,25

Rules

Fed. R. Civ. P. 12(b)(2) ……………………………………………………………………..9,20

Secondary Authorities

14D Charles Allan Wright, Arthur Miller, Edward Cooper,
      Federal Practice and Procedure § 3827 (4th ed. 2018) ……………………………….23




                                            iii
          Case 2:18-cv-01413-WB Document 33 Filed 11/07/18 Page 5 of 29



I.     INTRODUCTION

       Defendants Sunday Journal USA Corporation and Y & L Media, Inc. move to dismiss

Plaintiffs’ Second Amended Complaint on the ground that this Court lacks personal jurisdiction

over the Defendants. This Court should deny defendants’ motion, or in the alternative, transfer

this case pursuant to 28 U.S.C. 1406(a), to the United States District Court for the Central

District of California.

       Plaintiffs, Noah Bank and Edward Shin (“Shin”) bought this defamation action on April

4, 2018. The Second Amended Complaint alleges that Defendants, the owners of Sunday

Journal, a Los Angeles-based Korean-language periodical, published four articles in the Korean

language that were highly critical of Noah Bank and Shin. Plaintiffs allege that four defamatory

articles, which were published in April, May and November 2017, Sunday Journal falsely

reported that Noah Bank and Shin engaged in illegal business practices such as bribery,

kickbacks, money laundering, and tax evasion.

       Defendants argue that the Court lacks personal jurisdiction over them because Sunday

Journal only intended that California residents read its news articles, including the four articles at

issue. Defendants’ argument fails for several reasons. First, the Sunday Journal articles

regarding Noah Bank and Shin lack any reference to: (1) a California resident; (2) a California

corporation or bank; (3) an institution or corporation that conducts business in California or (4)

an incident that occurred within three thousand miles of the State of California. Nor is there any

evidence that Noah Bank or Shin are public figures that would support the proposition that these

articles were directed to California.

       Second, and more importantly, Y & L Media admitted that only some of Sunday

Journal’s news articles are published on Sunday Journal’s website and on its Twitter account.
          Case 2:18-cv-01413-WB Document 33 Filed 11/07/18 Page 6 of 29



This admission is important because if, as Defendants claim, every news article published by

Sunday Journal were truly directed only to Sunday Journal’s California readers, then all Sunday

Journal articles would be published both in print and online.

        A logical inference from fact that only “some” articles were selected to be published on

Sunday Journal’s website or on its Twitter account is that these subsets of Sunday Journal’s

articles are directed toward Korean-speaking persons outside of California. This inference is

corroborated by Sunday Journal’s admission that it intends for Korean-speaking individuals to

read the on-line version and Twitter versions of Sunday Journal. Thus, the four articles

involving Noah Bank and Shin were directed primarily outside of California.

        In fact, the record demonstrates that Sunday Journal’s articles were purposely directed to

Pennsylvania. The articles focused solely on plaintiffs, a Pennsylvania bank and a Pennsylvania

resident. Sunday Journal knew, through the materials supplied Dong Lee, a longtime antagonist

of Shin’s, that Noah Bank was headquartered in Pennsylvania and that Shin resides in

Pennsylvania. The fact that the defamatory statements point to conduct that occurred in the

Commonwealth is consistent with the motives of Dong Lee, who sought to adversely affect Noah

Bank’s and Shin’s reputation within the Korean-speaking population of Pennsylvania. As a

result, this Court may exercise personal jurisdiction over Defendants.

        If, however, the Court finds that it lacks personal jurisdiction over the Defendants, it

should transfer this case in lieu of dismissal. Under 28 U.S.C. § 1406(a), a court may transfer a

case filed in the wrong district, including if personal jurisdiction is lacking, if it is “the interest of

justice.” Transfer to the U.S. District Court for the Central District of California, the principal

place of business for both Defendants, is in the interest of justice because the statute of

limitations in both Pennsylvania and California have expired on Plaintiffs’ claims.



                                                    2
           Case 2:18-cv-01413-WB Document 33 Filed 11/07/18 Page 7 of 29



II.      JURISDICTIONAL FACTS

1. Defendant Sunday Journal USA Corporation is a California corporation with its principal

      place of business located at 4201 Wilshire Boulevard, Los Angeles, California. See

      Declaration of David Cohen (“Cohen Declaration”), at Ex. A.

2. Defendant Y & L Media, Inc. (“Y & L Media”) is a California corporation with its principal

      place of business located at 4201 Wilshire Boulevard, Los Angeles, California. See

      Declaration of Richard Hun Yun, Ex. A.

3. Noah Bank is a Pennsylvania chartered bank headquartered in Elkins Park, Pennsylvania.

      See Declaration of Edward Shin (“Shin Declaration”) at ¶9.

4. Edward Shin is a resident of the Commonwealth of Pennsylvania. Id. at ¶11.

5. Noah Bank does not have any branches in the State of California. Noah Bank has never had

      any branches in the State of California. Id. at ¶¶14,15.

6. No member of the Board of Directors of Noah Bank resides in California. Id. at ¶13.

7. A substantial number of Noah Bank shareholders reside in Pennsylvania. Id. at ¶28.

8. There is a substantial Korean-speaking population residing in Pennsylvania. According to

      the United States Census Bureau, there were more than 47,000 residents of Pennsylvania that

      considered themselves to be “Korean” in response to the Census survey. See U.S. Census

      Bureau, 2012-2016 American Community Survey 5-Year Estimates, Pennsylvania (2017);

      attached hereto as Exhibit B to Cohen Declaration.

9. Of that number, approximately 30,000 residents of Bucks, Delaware, Montgomery and

      Philadelphia Counties identified themselves as “Korean” in response to a Census survey. See

      U.S. Census Bureau, 2012-2016 American Community Survey 5-Year Estimates,

      Philadelphia County, Pennsylvania (2017); U.S. Census Bureau, 2012-2016 American



                                                   3
         Case 2:18-cv-01413-WB Document 33 Filed 11/07/18 Page 8 of 29



   Community Survey 5-Year Estimates, Bucks County, Pennsylvania (2017); ); U.S. Census

   Bureau, 2012-2016 American Community Survey 5-Year Estimates, Chester County,

   Pennsylvania (2017 U.S. Census Bureau, 2012-2016 American Community Survey 5-Year

   Estimates, Delaware County, Pennsylvania (2017); U.S. Census Bureau, 2012-2016

   American Community Survey 5-Year Estimates, Montgomery County, Pennsylvania (2017);

   attached hereto as Exhibit C to Cohen Declaration.

10. Sunday Journal is a Korean-language newspaper published by Y&L Media from its offices

   located in Los Angeles, California.    Response to Request to Admit, No. 11; attached hereto

   as Exhibit D to Cohen Declaration.

11. Sunday Journal has a website domain: “sundayjournalusa.com.” Response to Request to

   Admit, No. 9. Id.

12. Sunday Journal posts some, but not all, of its news articles on the website domain:

   “sundayjournalusa.com”. Response to Request to Admit, No. 9. Id.

13. Sunday Journal has a twitter account. Response to Request to Admit, No. 13. Id.

14. Some, but not all, of Sunday Journal’s articles are posted on its Twitter account;

   “@sundayjournal” Response to Request to Admit, No. 13. Id.

15. Sunday Journal intends for Korean-speaking individuals to read the on-line version of

   Sunday Journal. Response to Request to Admit, No. 12. Id.

16. Sunday Journal intends for Korean-speaking individuals to read Sunday Journal articles on

   Twitter. Response to Request to Admit, No. 15. Id.

17. On or about April 27, 2017 Sunday Journal posted an article on sundayjournalusa.com

   concerning Noah Bank and Edward Shin. Response to Request to Admit, No. 16. Id.

18. On or about May 4, 2017 Sunday Journal posted an article on sundayjournalusa.com



                                                 4
         Case 2:18-cv-01413-WB Document 33 Filed 11/07/18 Page 9 of 29



   concerning Noah Bank and Edward Shin. Response to Request to Admit, No. 26. Id.

19. On or about May 18, 2017 Sunday Journal posted an article on sundayjournalusa.com

   concerning Noah Bank and Edward Shin. Response to Request to Admit, No. 36. Id.

20. On or about November 12, 2017 Sunday Journal posted an article on sundayjournalusa.com

   concerning Noah Bank and Edward Shin. Response to Request to Admit, No. 46. Id.

21. The author of each of the Sunday Journal articles was Chi-Yong Ahn. See Second Amended

   Complaint, Exs. A-G.

22. The April 27, 2017 Sunday Journal article featured the headline: “Inside story of serious

   injury to Eungsoo Shin, President of Noah Bank, due to an assault at a room salon,” reported

   on injuries Shin sustained in an accident that occurred in New York City. See Second

   Amended Complaint, Ex. A.

23. The article included allegations that Shin “has allegedly received some illegitimate

   commission in relation to loans,” and that “in 2015, President Shin received a consent order

   from financial supervisory authorities because of the poor bank management and the

   incompetence of the Board of Directors.” Second Amended Complaint, ¶¶ 25-34.

24. The May 4, 2017 article stated that, based upon discussions with an anonymous “a high

   ranking executive of Noah Bank,” Shin’s injury “has indisputably revealed the internally

   covert matters of a bank and the controversies over property transactions at the core of

   Korean commercial community.” The article then alleged that Noah Bank’s and Shin’s

   conduct “have escalated to criminal matters, such as tax evasion and money laundering, etc.”

   Second Amended Complaint at ¶¶ 38-41.

25. The May 18, 2017 article asserted that Noah Bank approved a mortgage without making any

   mortgage contract. Second Amended Complaint at ¶ 47.



                                                 5
        Case 2:18-cv-01413-WB Document 33 Filed 11/07/18 Page 10 of 29



26. The November 12, 2017 article claimed that Shin accepted a bribe. Second Amended

   Complaint at ¶ 54.

27. Chi-Yong Ahn did not contact or interview Ed Shin prior to the publication of any of the

   articles. Shin Declaration at ¶17.

28. Chi-Yong Ahn did not contact or interview any employee or officer of Noah Bank prior to

   the publication of any of his articles in Sunday Journal. Id. at ¶17.

29. Non-party Dong Hyun Lee (“Dong Lee”), or persons acting in concert with Dong Lee, most

   likely provided Chi-Yong Ahn, the author of the Articles, with the content ultimately

   published by Sunday Journal in the Articles. Id. at ¶¶18-20.

30. Dong Lee has been an antagonist of Shin for many years. Dong Lee has long-sought to

   damage Shin and Noah Bank by spreading false information to Noah Bank’s shareholders,

   employees, customers, and potential business associates and investors with information

   similar to that published in Sunday Journal. Id. at ¶25.

31. Shortly after Sunday Journal was served with a summons in this case, on April 19, 2018,

   counsel for Sunday Journal USA, sent counsel for Plaintiffs several documents that more

   likely than not came from Dong Lee or persons working in concert with him. Id. at ¶21.

32. These documents included a “civil cover sheet” in a federal case Dong Lee brought against

   Shin in 2010, and a civil complaint filed in 2014 containing allegations by “DL” (Dong Lee)

   against Shin relating to a “IPO Scheme” in 2006. Id. at ¶22.

33. Similarly, Sunday Journal’s filing with the Court on September 9, 2018, referred to the

   unsealed Qui Tam complaint filed against Shin and Noah Bank. Id. at ¶23.

34. Shin had no knowledge that the Qui Tam complaint had been unsealed as neither Shin nor

   Noah Bank had been served. Sunday Journal’s source for its September 9 filing was most



                                                 6
        Case 2:18-cv-01413-WB Document 33 Filed 11/07/18 Page 11 of 29



   likely Dong Lee. Id. at ¶24.

35. Dong Lee repeatedly sought to damage Noah Bank’s and Shin’s reputation with Noah

   Bank’s shareholders, employees, customers, potential customers and with potential business

   associates and investors. Id. at ¶25.

36. Noah Bank has operated successfully since its founding and has enjoyed an excellent

   reputation for its banking services since its inception, until its reputation was attacked by

   Sunday Journal. Id. at ¶16.

37. The impact of the Sunday Journal articles was felt almost immediately in Pennsylvania and

   elsewhere. Id. at ¶27.

38. The Sunday Journal articles were disseminated over the internet to Noah Bank’s shareholders

   in Pennsylvania. Id. at ¶29-30.

39. After the Sunday Journal articles were published on the internet during April and May of

   2017, several Korean-speaking shareholders residing in Pennsylvania complained to Shin

   about the publications and content of the A rticles. Id. at ¶29.

40. These Pennsylvania shareholders referred to the accusations in the Sunday Journal

   Articles in their complaints to Shin, especially the allegations that Noah Bank and Shin

   were engaging in criminal activity and they expressed their concern to Shin that these

   Articles were damaging Noah Bank's reputation in the Korean-speaking community. Id.

   at ¶30.

41. These Noah Bank shareholders were also concerned because they said that the value of

   their shares of stock in the bank was declining because of the Articles. Id. at ¶31.

42. After the Articles were published on the internet during April, May and November

   2017, Noah Bank experienced an unusual spike in its Korean speaking customers



                                                 7
            Case 2:18-cv-01413-WB Document 33 Filed 11/07/18 Page 12 of 29



       closing their accounts. Id. at ¶32.

43. Korean-speaking customers told Shin that the reason they were closing their

       accounts was because after reading the Sunday Journal articles they were concerned that

       they could not trust Shin or Noah Bank with their money. Id. at ¶33.

44. Beginning in 2017, Noah Bank has been seeking to raise additional capital through

       outside investors. Id. at ¶34.

45. Shin was told by potential investors that they were not going to invest in Noah Bank

       because of "reputational issues" involving Noah Bank and Shin, which Shin believes

       arose as a result of the Articles. Id. at ¶35.

46. The damage caused by the publication of the defamatory statements in the Articles to

       both Shin and Noah Bank occurred primarily in Pennsylvania, and to some degree

       elsewhere. Id. at ¶36.

47. The market value of Noah Bank' s stock fell significantly because of the negative

       effects of the Sunday Journal Articles on Shin’s and Noah Bank ' s reputation in the

       Korean community. Id. at ¶37.

48. Falling stock prices injured not only Noah Bank shareholders, but Noah Bank itself.

       Noah Bank was injured in its ongoing efforts to engage in mergers and acquisitions.

       In such a transaction, the market price of Noah Bank’s shares would determine

       whether the bank would be able to acquire the shares of the merging or acquired

       bank, and if so how many. Id. at ¶38.

III.      THIS COURT SHOULD DENY DEFENDANTS’ MOTION TO DISMISS FOR
          LACK OF PERSONAL JURISDICTION

          A.      Standard of Review

          Defendants move to dismiss Plaintiffs’ Second Amended Complaint on the ground that


                                                        8
         Case 2:18-cv-01413-WB Document 33 Filed 11/07/18 Page 13 of 29



this Court lacks personal jurisdiction over Defendants. In considering a motion to dismiss under

Rule 12(b)(2), the court must accept all allegations in the complaint as true and view all factual

disputes in favor of the plaintiff. When ruling on a Rule 12(b)(2) motion, a court may review

affidavits and other evidence submitted by the parties, since it “requires resolution of factual

issues outside of the pleadings.” Corr Medical Care, Inc. v. Gray, 07-2840, 2008 WL 248977 at

*5 (E.D. Pa. Jan. 30, 2008) (quoting Time Share Vacation Club v. Atl. Resorts, Ltd., 735 F.2d 61,

66-67 n.9 (3d Cir. 1984).

       Once a defendant raises a Rule 12(b)(2) defense, the burden shifts to the plaintiff to

“prove by affidavits or other competent evidence that jurisdiction is proper.” Metcalfe v.

Renaissance Marine, Inc., 566 F.3d 324, 330 (3d Cir. 2009). Where no evidentiary hearing on

the jurisdictional issue has been held, “the plaintiffs need only establish a prima facie case of

personal jurisdiction and the plaintiffs are entitled to have their allegations taken as true and all

factual dispute drawn in their favor.” O’Connor v. Sandy Lane Hotel Co., Ltd., 496 F.3d 312,

316 (3d Cir. 2007) (citing Miller Yacht Sales, Inc. v. Smith, 384 F.3d 93, 97 (3d Cir. 2004).

        “The plaintiff meets this burden and presents a prima facie case for the exercise of

personal jurisdiction by ‘establishing with reasonable particularity sufficient contacts between

the defendant and the forum state.’” Mellon Bank (East) PSFS Nat. Ass’n v. Farino, 960 F.2d

1217, 1223 (3d Cir. 1992) (quoting Provident Nat. Bank v. Cal. Fed. Sav. & Loan Assoc., 819

F.2d 434, 437 (3d Cir. 1987).

       B.      Test for Specific Jurisdiction

       Plaintiffs do not allege that this Court has general jurisdiction over the Defendants.

Rather, this Court has specific jurisdiction of the Defendants under either the “traditional”

specific jurisdiction test or the Supreme Court’s “effects test,” which is applicable with respect to



                                                   9
         Case 2:18-cv-01413-WB Document 33 Filed 11/07/18 Page 14 of 29



intentional tort claims. See Calder v. Jones, 465 U.S. 783, 790 (1984).

       In general, a district court analyzing its specific jurisdiction applying the “traditional” test

must conduct a three-part inquiry. Marten v. Godwin, 499 F.3d 290, 295-96 (3d Cir. 2007)

(citing O’Connor, 496 F.3d at 317. First, “the defendant must have purposefully availed itself of

the privilege of conducting activities within the forum.” O’Connor, 496 F.3d at 316. Physical

entrance is not required. Id. (citing Grand Entertainment Group, Ltd v. Star Media Sales, Inc.,

988 F.2d 476, 482 (3d Cir. 1993)(“Mail and telephone communications sent by the defendant

into the forum may count toward the minimum contacts that support jurisdiction.”). “But what is

necessary is a deliberate targeting of the forum.” O’Connor, 496 F.3d at 317.

       Second, the plaintiff’s claims must also “arise out of or relate to at least one of those

contacts.” Id. at 318 (quoting Helicopteros Naciolales de Colombia, S.A. v. Hall, 466 U.S. 408,

414 (1984). Third, the court must consider “whether the exercise of jurisdiction would otherwise

comport with ‘traditional notions of fair play and substantial justice.’” O’Connor, 496 F.3d at

324 (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945). The Supreme Court has

identified several factors that courts should consider; including the burden on the defendant, the

forum State’s interest in adjudicating the dispute, the plaintiff’s interest in obtaining convenient

and effective relief, and the interstate judicial system’s interest in obtaining the most efficient

resolution of the controversy. See Burger King Corp. v. Rudzewicz, 471 U.S. 462, 477 (1985).

       In addition to the “traditional” three-part test of specific jurisdiction, “the Supreme Court

has established a second analysis which is applicable to personal jurisdiction with respect to

intentional tort claims.” Vizant Technologies, LLC v. Whitchurch, 97 F. Supp. 3d 618, 628 (E.D.

Pa. 2015). In Calder, which was “a defamation action, the Court endorsed a test of specific

jurisdiction which places emphasis upon the effects of a defendant’s actions in the forum state.”



                                                  10
           Case 2:18-cv-01413-WB Document 33 Filed 11/07/18 Page 15 of 29



Id.

          In order to establish personal jurisdiction under the Calder “effects test,” the Third

Circuit has held that the following three elements must be satisfied:

                 (1) The defendant committed an intentional tort;

                 (2) The plaintiff felt the brunt of the harm in the forum such that
                     the forum can be said to be the focal point of the harm suffered
                     by the plaintiff as a result of that tort; [and]

                 (3) The defendant expressly aimed his tortious conduct at the
                     forum such that the forum can be said to be the focal point of
                     the tortious activity.

Marten, 499 F.3d at 297.

          The test established by the Calder court, commonly known as the “effects test,” is

distinct from the traditional three-part traditional jurisdictional inquiry for two key reasons.

First, Calder applies only to intentional torts. Vizant, 97 F. Supp.3d at 629. “Second, and more

importantly, the Calder test need only be invoked when a district court finds that a defendant

lacks sufficient minimum contracts under the traditional test.” Id.

      C. This Court Has Personal Jurisdiction Over the Defendants Under the Traditional
         Specific Jurisdiction Test

                     1. Defendants Purposely Directed Their Activities at Pennsylvania

          As discussed above, the first prong of the traditional specific jurisdiction test is whether

the defendant “purposely directed his activities at the forum.” In this case, the record before the

Court demonstrates that Defendants did, in fact, purposely directed their activities at

Pennsylvania.

          Defendants did not submit any affidavits in conjunction with their motion to dismiss.1

Instead, Defendants rely exclusively upon the declaration of Richard Hun Yun dated June 26,

1
    Defendants did not serve Plaintiffs with any jurisdictional discovery.

                                                    11
         Case 2:18-cv-01413-WB Document 33 Filed 11/07/18 Page 16 of 29



2018. In his declaration, Yun stated:

                Sunday Journal USA does not do business in the Commonwealth
                of Pennsylvania. There are no Pennsylvania subscribers to the
                Sunday Journal USA. Sunday Journal USA does maintain a
                website (http://sundayjournalusa.com) but does not sell good or
                services via the website, and more specifically, does not target
                businesses or individuals, sell goods or services in Pennsylvania.

        Notably absent in Yun’s declaration is any statement regarding Defendant Y & L Media.

While Yun alleges that Defendant Sunday Journal USA does not do business in Pennsylvania, no

such allegation is made regarding Defendant Y & L Media, Inc.

        Defendants argue in their memorandum that “it is clear that the publication is focused on

the Los Angeles area, California, and the west coast where more than half of the Korean-

American community resides.” Def. Mem. at 3. Notably absent, however, is any affidavit or

declaration supporting this assertion.

        It is undisputed that Noah Bank is a regional, Pennsylvania bank that does not have any

branches or offices in the State of California, and that Noah Bank has never had any branches or

offices in the State of California.   Nor have Defendants introduced any evidence to suggest that

Noah Bank or Shin were “public figures” or “limited public figures” within the State of

California, or that they are known there at all. As a result, Defendants’ claim that its four articles

concerning Noah Bank and Shin were primarily directed to Sunday Journal’s readers in

California ring hollow.

        In fact, the record demonstrates that the Noah Bank articles at issue in this case were not

directed primarily to Sunday Journal’s California readers, who presumably would have no

interest in the happenings at a Pennsylvania regional bank. Indeed, Defendants identify no

interest that its California readers might have in the articles.

        First, the Sunday Journal articles are devoid of any reference to: (1) a California resident;


                                                   12
         Case 2:18-cv-01413-WB Document 33 Filed 11/07/18 Page 17 of 29



(2) a California corporation or bank; (3) an institution or corporation that conducts business in

California or (4) an incident that occurred within three thousand miles of the State of California.

       Second, Y & L Media admitted that while Sunday Journal has a website domain, Sunday

Journal selects only some of its published articles for the website. The same is true regarding

Twitter. Y & L Media admitted that while Sunday Journal has an active Twitter account, Sunday

Journal selects only some of its published articles for posting on its Twitter account. From these

admissions this Court should infer that all of Sunday Journal’s news articles are published in

print form in California, but that it selects only some of its news articles to be published on its

website or on its Twitter account for readers in jurisdictions, such as Pennsylvania, where print

versions are not readily available.

       If, as Defendants claim, every news article published by Sunday Journal were truly

directed only to Sunday Journal’s California readers, then all Sunday Journal articles would be

published both in print and online. A logical inference from fact that only “some” articles were

selected to be published on Sunday Journal’s website or on its Twitter account is that these

subsets of Sunday Journal’s articles are directed toward Korean-speaking persons outside of

California. This inference is corroborated by Sunday Journal’s admission that it intends for

Korean-speaking individuals to read the on-line version and Twitter versions of Sunday Journal.

       In this case, Y & L Media admitted that each of the four news articles published in April,

May and November 2017 regarding Noah Bank and Shin were posted on Sunday Journal’s

website and on its Twitter account. Thus, these articles were part of the subset of news articles

that were selected to be published online and on Twitter for readers outside of California.

       Having demonstrated that the four articles at issue were not directed principally to

Sunday Journal’s California readers, the question then becomes, “To what jurisdiction were these



                                                  13
         Case 2:18-cv-01413-WB Document 33 Filed 11/07/18 Page 18 of 29



articles primarily directed?” In order to answer this question, we must look at the content of the

articles themselves.

       The first Sunday Journal article, which featured the headline: “Inside story of serious

injury to Eungsoo Shin, President of Noah Bank, due to an assault at a room salon,” reported on

injuries Shin sustained in an accident that occurred in New York City. However, as detailed in

the Second Amended Complaint, the defamatory statements in the April 27, 2017 article were

directed at Noah Bank’s and Shin’s conduct in Pennsylvania. See Second Amended Complaint,

Dkt. No. 30, ¶¶ 25-34. These defamatory statements included statements that Shin “has

allegedly received some illegitimate commission in relation to loans,” and that “in 2015,

President Shin received a consent order from financial supervisory authorities because of the

poor bank management and the incompetence of the Board of Directors.” These actions would

have taken place in Pennsylvania if they had actually occurred.

       The same is true of the May 4, 2017 Sunday Journal article. The May 4 article stated

that, based upon discussions with an anonymous “a high ranking executive of Noah Bank,”

Shin’s injury “has indisputably revealed the internally covert matters of a bank and the

controversies over property transactions at the core of Korean commercial community.” The

article then alleged that Noah Bank’s and Shin’s conduct “have escalated to criminal matters,

such as tax evasion and money laundering, etc.” Second Amended Complaint at ¶¶ 38-41.

Again, these statements are directed at Noah Bank’s and Shin’s conduct that occurred at Noah

Bank’s headquarters in Pennsylvania, where Noah Bank’s “high ranking executives” would have

been available for such anonymous comment.

       As stated in the Second Amended Complaint, the May 18 and November 12, 2017

Sunday Journal articles were mostly repetitive of the prior two articles. However, the May 18



                                                14
         Case 2:18-cv-01413-WB Document 33 Filed 11/07/18 Page 19 of 29



article asserted that Noah Bank approved a mortgage without making any mortgage contract, and

the November 12 article claimed that Shin accepted a bribe. Second Amended Complaint at ¶¶

47, 54). These statements were also directed at Noah Bank’s and Shin’s conduct that allegedly

took place in Pennsylvania. Defendants supply no explanation regarding why Sunday Journal’s

California readers would possess such strong interests in these Pennsylvania activities that four

articles would be justified.

        Moreover, there is a substantial Korean-speaking population residing in the Philadelphia,

Pennsylvania metropolitan area. According to the United States Census Bureau, there were more

than 47,000 residents of Pennsylvania that considered themselves to be “Korean” in response to

a Census survey released in 2017. Of that number, approximately 30,000 residents of Bucks,

Chester, Delaware, Montgomery and Philadelphia Counties identified themselves as “Korean” in

the that Census survey.

        These are important facts because, unlike most defamation cases, the defamatory

statements at issue here were communicated exclusively in the Korean language. Only Korean-

speaking individuals would be capable of reading and understanding the defamatory statements

contained in the Sunday Journal articles. The fact that there is a large Korean-speaking

population residing in Pennsylvania dramatically increases the likelihood that the Sunday Journal

articles concerning a Pennsylvania bank and its CEO were directed to Pennsylvania.

        In a case on point, Friedman v. Israel Labour Party, 957 F. Supp. 701 (E.D. Pa. 1997),

this Court held that, under the “traditional” specific jurisdiction test, it had personal jurisdiction

over Globe Newspaper Company (“Globe,” the publisher of the Boston Globe) in a defamation

case brought by a Pennsylvania resident. This Court began its analysis by noting that in order

“[t]o determine whether a court has personal jurisdiction over a defendant, it is necessary to



                                                  15
         Case 2:18-cv-01413-WB Document 33 Filed 11/07/18 Page 20 of 29



examine the relevant statutes of the forum state. The Pennsylvania Long Arm Statute allows a

court to exercise jurisdiction over a person ‘to the fullest extent allowed under the Constitution

of the United States and may be based on the most minimum contact with this Commonwealth

allowed under the Constitution of the United States.” Id. at 706 (quoting Time Share Vacation

Club v. Atlantic Resorts, Ltd., 735 F.2d 61, 63 (3d Cir. 1984).

       In Friedman, the plaintiff sued Globe alleging that he was defamed when it published

news reports discussing an Israeli Labour Party press release that announced that the Israeli

government barred plaintiff and six others from entering the state of Israel. Friedman, 957 F.

Supp. at 703. This Court, applying the first prong of the specific jurisdiction test, found that

“Globe’s actions were [ ] targeted at Pennsylvania. Globe’s article was about plaintiff and six

others, three of whom are residents of Pennsylvania.” Id. at 708. This Court reasoned that

“Globe knew when it allegedly defamed plaintiff that at least one of the targets of the article

lived in Philadelphia, Pennsylvania” and that “Globe had good reason to expect that a substantial

impact of its allegedly defamatory article would be felt in Pennsylvania where the article was

distributed.” Id.

       This Court also rejected Globe’s argument that because there were less than 25

subscribers to the Boston Globe in Pennsylvania, Globe did not purposefully avail itself of

jurisdiction in the Commonwealth. Id. This Court relied upon in a similar case before the Ninth

Circuit, Gordy v. The Daily News, 95 F.3d 829, 831 (9th Cir. 1996). In Gordy, the Court of

Appeals concluded that the defendant New York Daily News had sufficient minimum contacts

with California to support the exercise of personal jurisdiction there, despite the fact that the

newspaper had distributed only 13 to 18 copies its newspaper in California. See Id. The

Friedman court held that while the Boston Globe had very few Pennsylvania subscribers, “Globe



                                                  16
         Case 2:18-cv-01413-WB Document 33 Filed 11/07/18 Page 21 of 29



purposefully availed itself of Pennsylvania.” Friedman, 957 F. Supp. at 708.

       The facts in this case are very similar to those in Friedman. Here, Sunday Journal’s

articles were focused solely on plaintiffs, a Pennsylvania bank and a Pennsylvania resident.

Sunday Journal knew, through the materials supplied Dong Lee, that Noah Bank was

headquartered in Pennsylvania and that Shin resides in Pennsylvania. Moreover, as described

above, the defamatory statements published by Sunday Journal, especially those involving

allegations of criminal conduct such as bribery, money laundering, kickbacks and tax evasion, all

would have necessarily taken place in Noah Bank’s headquarters in Pennsylvania. The fact that

the defamatory statements point to conduct that occurred in the Commonwealth is consistent

with the motives of Dong Lee, who sought to adversely affect Noah Bank’s and Shin’s

reputation within the Korean-speaking population of Pennsylvania.

       Finally, the fact that there are no Pennsylvania subscribers to Sunday Journal does not, in

and of itself, divest this Court of jurisdiction. Given that the articles at issue were disseminated

through the internet and Twitter, there is no relevance to the number of subscribers. Indeed,

there is no evidence that Sunday Journal articles were only available to subscribers, as

Defendants admitted when they chastised Plaintiffs’ counsel in an earlier filing for not combing

the Sunday Journal website more carefully before effecting service. As a result, this Court

should find that the Defendants purposefully directed their defamatory activities at Pennsylvania.

                   2. Plaintiffs’ Claims Arise Out of Defendants’ Forum-Related Activities

       The Third Circuit has held that courts should “approach each case individually and take a

realistic approach.” O’Connor, 496 F.3d at 320. In this case, as in Friedman, “there is little

doubt that plaintiff[s’] claim arises out of defendants’ forum-related activities.” Friedman, 957

F. Supp. at 708. Here, the primary forum-related activity was the dissemination in Pennsylvania



                                                 17
         Case 2:18-cv-01413-WB Document 33 Filed 11/07/18 Page 22 of 29



of allegedly defamatory articles, the effect of which was felt in Pennsylvania, the Plaintiffs’

home state. See Id.

                    3. The Exercise of Jurisdiction Would Comport With Notions of Fair Play
                       and Substantial Justice

       “The existence of minimum contacts makes jurisdiction presumptively constitutional, and

the defendant ‘must present a compelling case that the presence of some other considerations

would render jurisdiction unreasonable.” O’Connor, 496 F.3d at 324 (quoting Burger King, 471

U.S. at 477). While Defendants are burdened by litigating this case in Pennsylvania, such a

burden is not “compelling.” See O’Connor, 496 F.3d at 325. Defendants made their

publications available to thousands of Korean-speaking residents of Pennsylvania over the web

and Twitter. Thus, this Court should find that it may exercise personal jurisdiction over the

Defendants under the tradition specific jurisdiction test.

       D.      This Court Has Personal Jurisdiction Over the Defendants Under the Calder
               “Effects Test”

       In the alternative, should this Court find that Defendants lack sufficient minimum

contacts under the traditional test, this Court should determine whether jurisdiction may be

exercised over the Defendants under the Calder “effects test.”

               1.      The Defendants Allegedly Committed Intentional Torts

       The first prong of the Calder effects test requires the plaintiff to show that the defendant

committed an intentional tort. In this case, the Second Amended Complaint alleges that

Defendants are liable for defamation and false light. Both causes of action allege that

Defendants committed an intentional tort. Thus, the first prong of the Calder test is satisfied.

               2.      Plaintiffs Felt the Brunt of the Harm in Pennsylvania

       The second prong of the Calder test requires the plaintiff to show that “[t]he plaintiff felt



                                                 18
         Case 2:18-cv-01413-WB Document 33 Filed 11/07/18 Page 23 of 29



the brunt of the harm in the forum such that the forum can be said to be the focal point of the

harm suffered by the plaintiff as a result of that tort.” See IMO Industries, Inc. v. Kiekert AG,

155 F.3d 254, 265-66 (3d Cir. 1998).

       Here, the facts demonstrate that Plaintiffs felt the brunt of the harm in Pennsylvania such

that Pennsylvania can be said to be the focal point of harm suffered by the Plaintiffs as a result of

Defendants’ tortious conduct. Indeed, after the Sunday Journal articles were published on the

internet during April and May of 2017, several Korean-speaking shareholders residing in

Pennsylvania complained to Shin about the publications and content of the A rticles.

       The harm suffered by Plaintiffs in Pennsylvania manifested itself in several ways.

First, the allegations contained in the Sunday Journal articles, especially the allegations that

Noah Bank and Shin were engaging in criminal activity, damaged Noah Bank's reputation in

the Korean-speaking community in Pennsylvania.

       Second, Sunday Journal’s articles caused the value of Noah Bank’s stock to decline.

The decline in Noah Bank’s stock price adversely effected the bank’s ability to raise capital

or to effectuate any merger where the bank’s stock would be used to purchase the stock of

the merger partner.

       Third, Noah Bank had been seeking to raise additional capital through outside

investors. Shin was told by potential investors that they were not going to invest in Noah

Bank because of "reputational issues" involving Noah Bank and Shin as a result of the

Articles.

       Finally, the damage caused by the publication of the defamatory statements in the

Articles to Shin occurred in Pennsylvania where he resides. The decline in Noah

Bank’s stock price detrimentally affected Shin’s personal finances. At the same time,



                                                 19
         Case 2:18-cv-01413-WB Document 33 Filed 11/07/18 Page 24 of 29



the negative effects of the Sunday Journal Articles on Shin’s reputation affected Shin’s

reputation in the Korean-American community in Pennsylvania.

        As such, Plaintiffs have demonstrated that they felt the brunt of the harm from

Defendants’ tortious conduct in Pennsylvania.

                3. The Defendants Expressly Aimed Their Conduct At Pennsylvania

        The third prong of the Calder test requires the plaintiff to show that the defendant

expressly aimed his tortious conduct at the forum such that the forum can be said to be the focal

point of the tortious activity. See IMO Industries, 155 F.3d at 266.

        Plaintiffs, in argument section III C(1) of this memorandum explained in detail how

Defendants expressly aimed their tortious conduct at Pennsylvania. Plaintiffs incorporate that

argument section here.

        As a result, this Court should find that it may exercise personal jurisdiction over the

Defendants.

IV.     THIS COURT SHOULD DENY DEFENDANTS’ ARGUMENT THAT
        PLAINTIFFS’ COMPLAINT MUST BE DISMISSED FOR FAILURE TO STATE
        A CLAIM

        Defendants argue that the Second Amended Complaint fails to state a claim for

defamation because Plaintiffs are “public and/or quasi-public” figures.2 Defendants’ argument

fails for several reasons.

        First, Defendants present no evidence to support their allegation that Noah Bank and Shin

are public or “quasi-public” figures “within the Korean community or elsewhere. There is not

even a claim in the declaration of Richard Hun Yun that plaintiffs are public figures or limited

purpose public figures, and that affidavit is the sole evidence submitted by Defendants.
2
 Out of an abundance of caution, plaintiffs address Defendants’ argument that the complaint be
dismissed as a motion actually filed pursuant to Fed. R. Civ. P. 12(b)(6), rather than merely a
contention imbedded in their Fed. R. Civ. P. 12(b)(2) motion.

                                                 20
         Case 2:18-cv-01413-WB Document 33 Filed 11/07/18 Page 25 of 29



       Whether Noah Bank and Shin are public or limited public figures is a question of law to

be determined by the Court. Marcone v. Penthouse Int’l, 754 F.2d 1072 (3d Cir. 1985). “As a

general rule, those who attain public figure status have either assumed roles of special

prominence in society or placed themselves in the forefront of a particular issue.” Franklin

Prescriptions, Inc. v. The New York Times Co., 267 F. Supp. 2d 425, 436 (E.D. Pa. 2003) (citing

Steaks Unlimited, Inc. v. Deaner, 623 F.2d 264, 273 (3d Cir. 1980). Indeed, it is “exceedingly

rare that one is considered a public figure when they have exercised no purposeful action on their

part.” Franklin, 267 F. Supp.2d at 436. Thus, “public figures effectively have assumed the risk

of potential unfair criticism by entering into the public arena and engaging the public’s

attention.” Marcone, 754 F.2d at 1081.

       In this case, there is no evidence that Noah Bank or Shin have exercised any purposeful

action on their part to enter the public arena or engage the public’s attention. In the absence of

any such evidence, this Court should find that Plaintiffs are not public figures.

       Similarly, Defendants have failed to prove that Plaintiffs are limited purpose public

figures. The Third Circuit has set forth a two-part test to determine whether a plaintiff is a

limited purpose public figure. First, a court must determine whether the alleged defamatory

communication involves a public controversy. McDowell v. Paiewonsky, 769 F.2d 942, 948 (3d

Cir. 1985). Second, a court must inquire into the nature and extent of plaintiff’s involvement

within that controversy. Id.

       In this case, the Sunday Journal articles do not involve a public controversy. In Franklin

Prescriptions, defendant argued that plaintiff, by advertising over the internet, placed itself in the

public controversy surrounding the Internet’s ability to make drugs more affordable. Franklin,

267 F. Supp.2d at 437. Here, the Sunday Journal articles do not involve a public controversy,



                                                  21
           Case 2:18-cv-01413-WB Document 33 Filed 11/07/18 Page 26 of 29



and instead are focused solely on Noah Bank and Shin. As a result, Plaintiffs are not limited

purpose public figures and Plaintiffs are not required under Pennsylvania law to prove actual

malice.

          However, even if this Court were to find that Plaintiffs were public figures, Plaintiffs

have stated a claim for defamation. The Pennsylvania Superior Court has held that “the term

‘reckless disregard’ is not amenable to one infallible definition. It is a term which is understood

by considering a variety of factors in the context of an actual case. Such factors may be whether

the author published a statement in the face of verifiable denials . . . and without further

investigation or corroboration, where allegations were clearly serious enough to warrant some

attempt at substantiation.” Curran v. Phila. Newspapers, Inc., 376 Pa. Super. 508, 546 A.2d 639,

642 (Pa. Super. 1989).

          Here, the Second Amended Complaint alleges that Defendants published defamatory

statements either knowing that they were false or with reckless disregard for the truth. Second

Amended Complaint at ¶80. The complaint alleged that:

                 The Articles failed to identify the name of any individual source
                 for the Articles. The Articles contained no indication that Sunday
                 Journal ever attempted to contact numerous witnesses who would
                 have been a position to correct these false reports in the Articles, or
                 thereafter.

                 Sunday Journal made no attempt to contact Shin or Noah Bank
                 prior to publishing any of the Articles.

Id. at 81-82. Thus, Plaintiffs have adequately alleged that Defendants published defamatory

statements with reckless disregard for the truth and have stated a claim for defamation under

Pennsylvania law. Accordingly, this Court should deny Defendants’ motion to dismiss for

failure to state a claim.




                                                   22
         Case 2:18-cv-01413-WB Document 33 Filed 11/07/18 Page 27 of 29




V.      IN THE ALTERNATIVE TO DISMISSAL OF PLAINTIFFS’ CASE, THIS
        COURT SHOULD TRANSFER THIS CASE PURSUANT TO 28 U.S.C. § 1406(a)
        TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT
        OF CALIFORNIA

        If this Court determines that it lacks personal jurisdiction over Defendants, Plaintiffs

request, in lieu of dismissing the action, that this Court transfer this case to the United States

District Court for the Central District of California, which is the district in which both

Defendants are located.

        28 U.S.C. § 1406(a) provides that “[t]he district court of a district in which is filed a case

laying venue in the wrong division or district shall dismiss, or it be in the interest of justice,

transfer such case to any district or division in which it could have been brought.”

        “A prerequisite to invoking Section 1406(a) is that the venue chosen by the plaintiff is

improper. This is made clear by the terms of the statute itself, which speaks of ‘a case laying

venue in the wrong division or district’ and, not surprisingly, the federal courts have construed

the words accordingly.” 14D Charles Allan Wright, Arthur Miller, Edward Cooper, Federal

Practice and Procedure § 3827 (4th ed. 2018).

        “In most cases of improper venue, the courts conclude that it is in the interest of justice to

transfer to a proper forum rather than to dismiss the litigation. The reasons for doing so are

especially compelling if the statute of limitations has run since the commencement of the action,

so that dismissal might prevent the institution of a new suit by the plaintiff and a resolution on

the merits.” Id. See also Willis v. Green Tree Servicing, LLC, 156 F. Supp. 3d 121, 123 (D.D.C.

2015)(“The decision to transfer is committed to the sound discretion of the Court, but the interest

of justice generally favors transferring a case to an appropriate forum”); Burnett v. New York

Cent. R. Co., 380 U.S. 424 (1965) (“Numerous cases hold that when dismissal of an action for


                                                   23
          Case 2:18-cv-01413-WB Document 33 Filed 11/07/18 Page 28 of 29



improper venue would terminate rights without a hearing on the merits because plaintiff’s action

would be barred by a statute of limitations, ‘the interests of justice’ requires that the case be

transferred); Borel v. Pavichevich, 2001 WL 1549538, *3 (E.D. Pa. 2001)(Court transferred suit

to avoid “possible statute of limitations problems.”).

         Here, the statute of limitations prevents Plaintiffs from filing a second action. The statute

of limitations for defamation is one year in both Pennsylvania and in California. Given that the

Sunday Journal articles at issue were published in April, May and November 2017, the statute of

limitations would preclude re-filing this action if this Court were to dismiss the case. Thus, this

Court should transfer this case to another district rather than dismissing Plaintiffs’ case.

         Where, as in this case, jurisdiction is founded solely on diversity of citizenship pursuant

to 28 U.S.C. 1391(a), there can only be three proper venues where the case can be brought: (1) a

judicial district where any defendant resides, if all defendants reside in the same State, (2) a

judicial district in which a substantial part of the events or omissions giving rise to the claim

occurred . . . . or (3) a judicial district in which any defendant is subject to personal jurisdiction

at the time the action is commenced, if there is no district in which the action may otherwise be

brought.” See Ikon Office Solutions, Inc. v. Rezente, 2010 WL 395955, *2 (E.D. Pa. Feb. 3,

2010).

         In this case, an alternative venue exists in the Central District of California, which

encompasses the City of Los Angeles, where both Defendants are located. Indeed, according to

Richard Hun Yun’s declaration, Y & L Media, Inc.is a California corporation with its principal

place of business located at 4201 Wilshire Boulevard, Los Angeles, California. Sunday Journal

USA Corporation is also a California corporation with its principal place of business located at

4201 Wilshire Boulevard, Los Angeles, California.



                                                   24
         Case 2:18-cv-01413-WB Document 33 Filed 11/07/18 Page 29 of 29



       Thus, if this Court determines that it lacks personal jurisdiction over the Defendants, this

Court should transfer this action, in lieu of dismissal, to the United States District Court for the

Central District of California.

VI.    CONCLUSION

       For the reasons set forth above, Plaintiffs Noah Bank and Edward Shin respectfully

request that this Court deny Defendants’ motion to dismiss Plaintiffs’ Second Amended

Complaint for lack of personal jurisdiction and for failure to state a claim, or in the alternative to

dismissal of this action, to transfer this case pursuant to 28 U.S.C. § 1406(a) to the United States

District Court for the Central District of California, and enter the attached proposed order.

Dated: November 7, 2018                                Respectfully submitted,

                                                        /s/ David A. Cohen______
                                                       David A. Cohen
                                                       Pa. Bar No. 54342
                                                       Robert J. Basil (admitted pro hac vice)
                                                       The Basil Law Group
                                                       1270 Broadway
                                                       Suite 305
                                                       New York, NY 10001
                                                       Phone: (917) 512-3066
                                                       davidacohen@rjbasil.com
                                                       robertjbasi@rjbasil.com
                                                       Attorneys for Plaintiffs
                                                       Noah Bank and Edward Shin




                                                  25
